Citation Nr: 1227111	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-05 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection high cholesterol, claimed as hypercholesteremia.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a thyroid disorder.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for gingivitis, for compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 2005.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a dental disorder is also a claim for outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  In a September 2005 notice letter, the RO advised the Veteran that she could apply for outpatient dental treatment at the nearest VA medical facility.  It is unclear whether or not she has done so.  Under the revised 38 C.F.R. § 3.381 (effective February 29, 2012), the Veterans Benefits Administration (VBA) will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration determines a veteran meets the basic eligibility requirements of § 17.161. 

The issues of entitlement to increased ratings for hypertension, diabetes mellitus, Type II, a right hip strain and for uterine fibroid; service connection for scarring, whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hand numbness, and service connection for a dental disability for treatment purposes have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.

The Board notes that following the December 2008 statement of the case (SOC), the Veteran submitted copies of VA treatment records pertaining to her claim for service connection for high cholesterol.  The Board notes that waiver of RO review has not been provided.  Nevertheless, as the evidence is duplicative in nature, and merely reiterates that the Veteran is on medication for this problem, the Board concludes that there is no prejudice in proceeding with consideration of this issue without affording the RO an opportunity to review the evidence in question.  

The issues of entitlement to service connection for GERD and a thyroid disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypercholesterolemia is a laboratory test result that is not, in and of itself, a disability for VA compensation purposes; a chronic disability manifested by high cholesterol is not currently shown.

2.  A headache disorder was incurred while on active duty service. 

3.  Periodontal disease, to include gingivitis, is not a disability for VA purposes. 


CONCLUSIONS OF LAW

1.  Hypercholesterolemia is not a disorder for which compensation is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 

2.  A headache disorder was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

3.  Gingivitis is not subject to service connection under VA regulations.  38 U.S.C.A. §§ 1110, 1712, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify
 
Before addressing the merits of the issues of entitlement to service connection for hypercholesterolemia, a headache disorder, and gingivitis, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

With respect to the Veteran's claim for headaches, the Board is granting in full the benefits sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

With respect to the claims for service connection for hypercholesterolemia and gingivitis, VCAA notice is not required because the issues presented involve claims that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  The discussion below establishes that VA does not recognize hypercholesterolemia or gingivitis as disabilities for VA compensation purposes. No additional evidence would change this outcome. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

High Cholesterol, Claimed as Hypercholesteremia

A disability for VA compensation purposes refers to an impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  See Allen v. Brown, 7 Vet. App. 439 (1995).  By definition, hypercholesterolemia is excessive cholesterol in the blood. Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  Hypercholesterolemia is a laboratory test result and not, in and of itself, a disability.  See 61 Fed. Reg. at 20,445 (May 7, 1996).

Despite the fact that service treatment records and VA outpatient treatment records show that the Veteran has been diagnosed as having hyperlipidemia, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.

Hence, in the absence of competent, persuasive evidence of disability manifested by, or associated with, the finding of hypercholesterolemia or hyperlipidemia, the record presents no predicate for a grant of service connection for any such finding.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Headaches

Service treatment records confirm that the Veteran complained of headaches at a January 2005 treatment visit.  In a February 2005 Report of Medical History, the Veteran complained of severe headaches.  At a March 2006 VA examination, less than a year following separation from service, the Veteran reported having had headaches since 1980.  She reported recurring migraine headaches with aching pain mostly in her right temple.  She noted that when attacks occur, she is able to go to work but requires medication.  She noted headache attacks about 2 times per week, each lasting about 1 hour.  The VA examiner was not able to make a diagnosis at that time, because no treatment had been rendered.  

The Veteran indicated in her May 2007 notice of disagreement that she continues to suffer from reoccurring problems with headaches and treats herself with over-the- counter medication.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). In this case, there is no dispute that Veteran is competent to report symptoms of headaches.  Layno v. Brown, 6 Vet. App. 465, 470 (1994). Indeed, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board finds the Veteran's statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, attention is given to the Veteran's statements at the March 2006 VA examination where she reported suffering from recurring headaches since service. As such, when first treated post-service, the Veteran associated her complaints with service.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Moreover, the Veteran filed her service connection claim for headaches in September 2005, within two months of separation from service.  Based on the foregoing, the post-service records reveal a continuity of headache symptomatology. 

Although no medical professional has established a relationship between this disorder and active duty, given that headaches were noted in service, and have continued to be reported following service, the Board finds that service connection for headaches is warranted. 

Gingivitis

The Veteran reported at a September 2008 VA treatment visit that she had been treated between 2002- 2005 in the Army for dental issues.  She stated that she had deteriorating bones and had to have a dental cleaning every 3 months.  She reported that she had had multiple teeth pulled and a bridge made in 1980.  The Veteran indicated in her May 2007 notice of disagreement that she had experienced gingivitis in service.  Significantly, the Veteran has filed a claim for gingivitis and not specifically claimed service connection for any specific tooth.  

The Veteran's service treatment records include a report of gingivitis in a February 2005 Report of Medical History.  In Reports of Medical History dated February 1986 and June 1991, the Veteran reported that she did not have, and had never had, severe tooth or gum trouble.  The Veteran asserts that she continues to suffer from issues with her gums.  See February 2009 VA Form 9. 

However, periodontal disease such as gingivitis is not subject to service connection for compensation purposes, as a matter of law. 38 C.F.R. § 3.381(b) (2012).  Consequently, the Veteran's claim is denied.


ORDER

Service connection for high cholesterol, claimed as hypercholesteremia, is denied. 

Service connection for headaches is granted.

Service connection for gingivitis is denied.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for GERD and a thyroid disorder is warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

GERD-  A January 2004 in-service treatment record noted reflux.  An August 2004 treatment record noted that the Veteran had experienced a four month history of right upper quadrant abdominal pain.  She complained of daily reflux symptoms, but indicated that she did not take medications at that time.  She was diagnosed with reflux.  It was noted that this was definitely exacerbated when she was non-complaint with an anti-reflux regimen.  In a February 2005 Report of Medical History, the Veteran reported frequent indigestion and being seen by a gastroenterologist.  At a Medical Examination completed at that time, she was diagnosed with recurrent indigestion and reflux.  An April 2005 service treatment record noted that the Veteran was on medication for her reflux.  A July 2005 Upper GI Series and Barium Swallow reflected minimal reflux. 

At a March 2006 VA examination, completed several months after separation from service, it was noted that there was no diagnosis of GERD because there was no pathology to render a diagnosis.  Nevertheless, the Veteran indicated in her February 2009 VA Form 9 that she continued to take medication and experienced frequent indigestion.  Although a March 2006 VA examination was undertaken, the VA examiner did not provide a medical nexus opinion.  As there is evidence of stomach issues in service, and current complaints of symptomatology associated with GERD an additional VA examination and a VA medical opinion should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thyroid-  An October 2003 treatment record noted a diagnosis of thyromegaly.  A July 2004 neck ultrasound reflected glandular enlargement with multiple small thyroid cystic lesions.  It was noted that findings were consistent with multinodular goiter.  In an attachment to a February 2005 Report of Medical History, it was noted that a thyroid ultrasound of June 2005 reflected multiple small nodules with echo characteristics suggestive of colloid nodules.  A February 2005 Medical Examination reflected an enlarged thyroid gland.  She was diagnosed with multinodules goiter.  A June 2005 treatment record reflected treatment for goiter.  A physical examination revealed some generalized enlargement of the thyroid but the physician was unable to appreciate any distinct nodules.  She was diagnosed with goiter with multiple small nodules on ultrasound, none of which are particularly worrisome.  A biopsy was not recommended at that time. 

At a March 2006 VA examination, completed several months after separation from service, it was noted that there was no diagnosis of thyroid disorder because there was no pathology to render a diagnosis.  Nevertheless, the Veteran indicated in her February 2009 VA Form 9 that her doctor was still checking her thyroid.  She appears to indicate that her condition has worsened.  Although a March 2006 VA examination was undertaken, the VA examiner did not provide medical nexus opinion.  As there is evidence of thyroid issues in service, and current complaints of symptomatology associated with her thyroid an additional VA examination and opinion should be obtained.  See also McLendon v. Nicholson.

The claims file reflects that the Veteran receives medical treatment from the Atlanta VA Medical Center.  The claims file only includes treatment records from these facilities dated up to December 2008.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA clinical records pertaining to the Veteran from the Atlanta VAMC for the period from December 2008 to the present. 

2.  Schedule the Veteran for an examination to determine the nature and etiology of her GERD disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current GERD, or one which the Veteran has experienced during the course of her appeal, had its onset during the Veteran's active service or is otherwise causally related to her service.  The examiner should discuss the relevance, if any, of the service treatment records documenting treatment for GERD. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
3. Schedule the Veteran for an examination to determine the nature and etiology of her thyroid disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current thyroid, or one which the Veteran has experienced during the course of her appeal, had its onset during the Veteran's active service or is otherwise causally related to her service.  The examiner should discuss the relevance, if any, of the service treatment record documenting treatment for her thyroid. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


